DETAILED ACTION
This office action is in response to the amendments filed on 03/08/2022.
Claim 21 has been added.
Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pg 12-13, filed 03/08/2022, with respect to the 35 USC 101 rejection of claim 20, have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 20 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 in view of 35 USC 103 rejections in Remarks pg 13-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in essence:
[a] Remarks pg14-15 “It appears that the Examiner relies on updates to systems, as described by Thomas, to correspond to admin changes made in environments of enterprises, as mentioned in Applicant's claim 1. However, Thomas does not indicate that a causal relationship between a second update to a second system after a first update of a type (that is the same as the type of an intended update that is to be performed with regard to a first system) was made to the second system, as indicated by information, and an increase in value(s) of metric(s) that are indicated by the information is inferred based at least in part on cross-referencing the type of the intended update with the information. More particularly, Thomas does not teach or suggest "infer a causal relationship between at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise, as indicated by the information that is in the subsets, and an increase in one or more values of one or more respective metrics that are indicated by the information that is in the subsets, by analyzing the subsets, based at least in part on cross-referencing the type of the intended admin change with the information that is in the subsets," as recited by amended independent claim 1.”
In response to [a] examiner relies upon new art to show the idea of a second change being made to a second configuration of a second enterprise after an admin change is made to a first configuration of the second enterprise.  
at least one admin change that was made to a second configuration of a second user device after an admin change of the type was made to a first configuration of the second user device Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request. 
para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.” the changes that are implemented by other users can be recommend to the user based on the above analysis.
para.0112 “In step 504, for any change record the change history may be analyzed going backwards in time until a state is identified that is closest to the current state of the requesting user. This identified state may be referred to as START_CI. In step 506 all changes between START_CI and CI may be collected. This change history may be referred to as the set PRE_CI. In step 508, all changes registered after CI may be collected and referred to as the set POST_CI. In step 510, the users associated with the assets impacted by the above identified configuration items are taken into account. Based on these users and their satisfaction values recorded for the past, predictions for future user satisfaction values, when implementing the respective configuration items, may be predicted. Thus, the set PRE_CI may provide information on the best way to satisfy a user request R, while the set POST_CI may provide information on what the likely user satisfaction may be after the request has been performed.” and seen in Fig. 7
It can be seen in Benedetti that a sequence of changes made by other users is considered when recommending/providing certain changes to a user system, and recommends/implements a plurality of changes that are found in sequence performed by other users to achieve a final configuration from a starting configuring with chronological changes.
However, Examiner still relies upon Thomas to teach each other part of the claim besides showing the sequential changes between different configurations of the second enterprise, as Thomas still shows improvements and metric changes occurring from implementation of updates to other enterprises:
 infer a causal relationship between at least one admin change that was made to a second configuration of a second enterprise (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0049 “. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.” improvement of performance metrics after the same upgrades are implemented on the configuration of the second organization. )
 
as indicated by the information that is in the subsets, and an increase in one or more values of one or more respective metrics that are indicated by the information that is in the subsets, by analyzing the subsets, based at least in part on cross-referencing the type of the intended admin change with the information that is in the subsets, (Thomas: para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated. This information can be included in the historical information in data stores 106 and 108..” It can be seen that because the outputted performance metric changes are linked to the admin changes performed in system 112, there is a “causal relationship” for that type of change, i.e. the change itself.  It can further be seen that this information is then recorded, and fed back into a historic data, therefore the data is analyzed, and recorded in such a way so that the metric changes can be used in further recommendation in para.0029.)
Therefore examiner rejects independent claims based on new combination of references, explained in more detail below.

[b] Remarks pg.15-16 Arcese does not remedy this deficiency of Thomas.
In response to [b] examiner does not rely upon Arcese for the above limitation in argument [a] 

[c] Remarks pg16-17 “However, Thomas does not contemplate generating the recommendation based at least in part on information indicating that the recommended update was made to a second configuration of a second enterprise after an admin change of a type was made to a first configuration of the second enterprise and further based at least in part on a causal relationship between the recommended update and an increase in at least one value of at least one respective metric and further based at least in part on at least one category into which at least one subset of the information is categorized. Moreover, Thomas does not contemplate generating the recommendation as a result of a determination that another admin change is to be performed. More particularly, Thomas does not teach or suggest "based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise and further based at least in part on a causal relationship between the designated admin change and an increase in at least one of the one or more values of at least one of the one or more respective metrics and further based at least in part on at least one category into which the at least one of the subsets is categorized, recommend the designated admin change to be performed to change a configuration of the first enterprise as a result of a determination that the intended admin change is to be performed with regard to the first enterprise," as recited by amended independent claim 1.”
In response to [c] similar to [a], examiner does not rely upon Thomas to show the idea of a second change made to a second configuration after a first change is made to a first configuration, and only relies on Thomas to show generally the idea of only a single change implemented in a different enterprise.
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise  (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.”para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.”  it can be seen that the changes made in the second enterprise system are linked to the performance metrics that was affected.  This is case, subsets of information are any and all changes to the performance metrics after the upgrades are incorporated, as well as subsets of information involving the changes themselves.)
and further based at least in part on a causal relationship between the designated admin change and an increase in at least one of the one or more values of at least one of the one or more respective metrics  (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184.” para.0030 “However, there may be another upgrade in which the estimated effort needed to incorporate it into computing system 112 outweighs the increase in one or more performance metrics in system 112. In that case, the recommendation may not be identified as one that is to be recommended.” historical information for similar systems/organizations, as explained in para.0022-para.0023, are used to determine metric changes in similar upgrades in similar environments to select the recommended upgrade.)
and further based at least in part on at least one category into which the at least one of the subsets is categorized, recommend the designated admin change to be performed (Thomas: para.0030 “In that case, the given upgrade may be recommended.”) to change a configuration of the first enterprise as a result of a determination that the intended admin change is to be performed with regard to the first enterprise metrics (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184. Upgrade effort estimation component 200 illustratively accesses the information in data stores 106 and 108 and generates an estimation of the effort (such as in units of time, currency, man hours per role, etc.) that will be needed to incorporate the identified updates into computing system 112. Recommendation component 202 can be used by recommendation engine 188 in order to compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system 112. This can be done based upon the performance change estimation and the upgrade effort estimation generated by components 198 and 200, respectively.” it can be seen that based on metrics derived from historical changes made to similar systems for similar upgrades, the resources required, and the performance metric changes are used to recommend a similar/same upgrade to be made in the current system, that is similar to that from the historical data.  It can be seen that some of the changes to be made are for man hours as well, and automatic changes are enacted via user input as well, in para.0048 and para.0047.)

Examiner relies upon new reference Benedetti to show:
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request. para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.” the changes that are implemented by other users can be recommend to the user based on the above analysis.).
Therefore examiner rejects independent claims based on new combination of references, Thomas-Arcese-Benedetti.

[d] Remarks pg.17 Arcese does not remedy this deficiency of Thomas.
In response to [d] examiner does not rely upon Arcese for the above limitation in argument [c] 

[e] Remarks pg.18-21 Claims 15 and 20 are allowable for the same reasons as claim 1.
In response to [e] examiner provides new rejection for Claim 1 in view of Thomas-Arceses-Benedetti, and maintains Thomas reference for several of the newly amended portions, explained in more detail above in arguments [a] and [c], and below in the updated rejection.

[f] Remarks pg. 21-26 Each dependent claim is allowable because they depend on allowable independent claims.
In response to [f] examiner maintains a rejection on each independent claim, therefore argument is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 8, 13, 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1).
Regarding Claim 1, Thomas discloses A system to provide an admin change recommendation (Thomas: para.0017 “System 102 can also access project planning system 114 to generate a customized project plan for incorporating the updates, and for identifying a sequence of that incorporation, and further providing a recommendation to computing system 112…If a user of system 112 indicates that the updates are to be incorporated, then system 102 can automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. ” recommendations are provided to a user to perform updates/upgrades to a system), the system comprising: 
memory (Thomas: para.0054); and 
one or more processors coupled to the memory, the one or more processors configured to (Thomas: para.0055): 
collect information indicating admin changes made in environments of enterprises and further indicating values of metrics resulting from the admin changes (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades. For instance, the performance metrics may include such things as manufacturing efficiency, raw materials waste, warranty costs, reliability, or any of a wide variety of other metrics.” metrics associated with similar changes to environments made by users of other similar computing systems for the same available upgrades are collected. ); 
analyze and categorize the information into a plurality of categories based at least in part on at least one characteristic of the environments in which the admin changes are made (Thomas: para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades” the information regarding the results of the changes can be categorized by similarity of the environment and/or industry.); 
determine a type of intended admin change that is to be performed with regard to a first enterprise (Thomas: para.0046 “The test environment can be provisioned in a wide variety of different ways as well. For instance, it may be based on a user input indicating that the upgrades are to be tested. This is indicated by block 308. It may be automatically provisioned by component 191 as indicated by block 310. Once provisioned, user access is illustratively provided to the test environment so that a designated user can perform any desired testing on the upgrades.”  para.0036 “System 102 then obtains upgrade objectives or upgrade criteria for the deployment under analysis (e.g., the deployment in computing system 112). This is indicated by block 258. The upgrade objectives or upgrade criteria may take a wide variety of different forms. For instance, it may be that the objectives for computing system 112 are to perform an upgrade if it will increase the reliability and decrease warranty costs for a product being manufactured by the organization that uses computing system 112. “ system determines types of changes that are to be made using objectives and criteria. ); 
cross-reference the type of the intended admin change with the information to identify a plurality of subsets of the information to which the type corresponds (Thomas: para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.”  it can be seen that the changes made in the system are linked to the performance metrics that was affected.  This is case, subsets of information are any and all changes to the performance metrics after the upgrades are incorporated); 
infer a causal relationship between at least one admin change that was made to a second configuration of a second enterprise (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0049 “. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.” improvement of performance metrics after the same upgrades are implemented on the configuration of the second organization. ), and 
an increase in one or more values of one or more respective metrics that are indicated by the information that is in the subsets, by analyzing the subsets, based at least in part on cross-referencing the type of the intended admin change with the information that is in the subsets (Thomas: para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated. This information can be included in the historical information in data stores 106 and 108..” It can be seen that because the outputted performance metric changes are linked to the admin changes performed in system 112, there is a “causal relationship” for that type of change, i.e. the change itself.  It can further be seen that this information is then recorded, and fed back into a historic data, therefore the data is analyzed, and recorded in such a way so that the metric changes can be used in further recommendation in para.0029.); and 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise  (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.”para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.”  it can be seen that the changes made in the second enterprise system are linked to the performance metrics that was affected.  This is case, subsets of information are any and all changes to the performance metrics after the upgrades are incorporated, as well as subsets of information involving the changes themselves.)
and further based at least in part on a causal relationship between the designated admin change and an increase in at least one of the one or more values of at least one of the one or more respective metrics  (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184.” para.0030 “However, there may be another upgrade in which the estimated effort needed to incorporate it into computing system 112 outweighs the increase in one or more performance metrics in system 112. In that case, the recommendation may not be identified as one that is to be recommended.” historical information for similar systems/organizations, as explained in para.0022-para.0023, are used to determine metric changes in similar upgrades in similar environments to select the recommended upgrade.)
and further based at least in part on at least one category into which the at least one of the subsets is categorized, recommend the designated admin change to be performed (Thomas: para.0030 “In that case, the given upgrade may be recommended.”) to change a configuration of the first enterprise as a result of a determination that the intended admin change is to be performed with regard to the first enterprise metrics (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184. Upgrade effort estimation component 200 illustratively accesses the information in data stores 106 and 108 and generates an estimation of the effort (such as in units of time, currency, man hours per role, etc.) that will be needed to incorporate the identified updates into computing system 112. Recommendation component 202 can be used by recommendation engine 188 in order to compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system 112. This can be done based upon the performance change estimation and the upgrade effort estimation generated by components 198 and 200, respectively.” it can be seen that based on metrics derived from historical changes made to similar systems for similar upgrades, the resources required, and the performance metric changes are used to recommend a similar/same upgrade to be made in the current system, that is similar to that from the historical data.  It can be seen that some of the changes to be made are for man hours as well, and automatic changes are enacted via user input as well, in para.0048 and para.0047.)
While Thomas discloses requesting user confirmation prior to a final application of an admin change, Thomas does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation, which is performed prior to the recommendation steps, and infer a causal relationship between at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise
Arcese discloses determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation (Arcese: para.0038 “With reference now to block 442, an indication of a current update policy (if any) is extracted from the current metadata and an indication of a new update policy (if any) is extracted from the new metadata; for example, the (current/new) update policies may indicate that the update of the software product (from the current level to the new level) is performed automatically or only upon a manual confirmation by a system administrator. A delta update policy is determined according to a comparison between the current update policy and the new update policy; for example, the delta update policy may be set equal to the current update policy if available, or equal to the new update policy otherwise.” the admin user is presented with a delta update policy, i.e. the differences between the current and new policies for the user to confirm, thereby showing the types of things that would change, in this case, it can be seen that differences in para.0025-para.0026 shows the various types of changes that can be made from level to level of an individual product, as well as changes from each product of a set of products that the user uses in para.0036, both of which include types of admin changes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas with Arceses in order to incorporate determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of added control and security when applying changes to a system by having a user confirm to changes to the system at each step (Arcese: para.0038-para.0040).
However Thomas-Arcese does not explicitly disclose at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise.
Benedetti discloses at least one admin change that was made to a second configuration of a second user device (Benedetti para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.”) after an admin change of the type was made to a first configuration of the second user device (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request.); 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request. para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.” the changes that are implemented by other users can be recommend to the user based on the above analysis.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese with Benedetti to incorporate at least one admin change that was made to a second configuration of a second user device after an admin change of the type was made to a first configuration of the second user device; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed and apply this technique to the enterprises of Thomas.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accurate identifying a particular set of changes that must be made in order to achieve a certain configuration based on information of others (Benedetti: para.0002-0004).

Regarding Claim 2, Thomas-Arcese-Benedetti teaches claim 1 as set forth above.
Thomas further discloses for each admin change that is indicated by the information, determine an amount that a measure of an attribute (Thomas para.0053 “lean manufacturing” techniques, “reduce raw materials waste by 10%”, “increase manufacturing efficiency by 10%”, or any individual specific metric) associated with at least one of a plurality of end users or a plurality of devices that are targeted by the admin change changes in response to the admin change (Thomas: para.0022 “For instance, the performance metrics may include such things as manufacturing efficiency, raw materials waste, warranty costs, reliability, or any of a wide variety of other metrics. The historical performance measurement data 168 may be indicative of how measured values for those metrics changed in the similar organizations, after they made the available upgrades.” para.0016 “System 102 then generates an estimation corresponding to computing system 112 that indicates the estimated effort (such as hours, cost, downtime, etc.) that will be needed to incorporate the identified updates, and one or more performance change metrics that indicate how the performance of computing system 112 will change, if the computing system is upgraded.” para.0036 “For instance, it may be that the objectives for computing system 112 are to perform an upgrade if it will increase the reliability and decrease warranty costs for a product being manufactured by the organization that uses computing system 112. It may be that the system is to be upgraded if it moves more toward a “lean manufacturing” model or would improve manufacturing efficiency or reduce raw materials waste, etc. All of these, or a wide variety of other criteria can be used as upgrade objectives or upgrade criteria in determining whether an upgrade should be incorporated into the deployment under analysis.” for each upgrade, it can be determined how it affects the current system, i.e the processes, downtime of the system itself, and affects how the products produced by the system is made, for example in para.0036.); and 
recommend the designated admin change to be performed further based at least in part on the amount that the measure of the attribute for each admin change with which the information in the subsets pertains changes (Thomas: Thomas: para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated. This information can be included in the historical information in data stores 106 and 108..”  para.0030 “For instance, it may be that a given upgrade will increase a given performance metric by a certain amount, and that will outweigh the estimated effort that is required to make that upgrade in system 112. In that case, the given upgrade may be recommended. However, there may be another upgrade in which the estimated effort needed to incorporate it into computing system 112 outweighs the increase in one or more performance metrics in system 112. In that case, the recommendation may not be identified as one that is to be recommended.” the amount a metric from the subset of historic performance data increased from that upgrade is considered in comparison to another metric, such as effort to recommend the upgrade.).

Regarding Claim 4, Thomas-Arcese-Benedetti discloses claim 2 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: 
analyze historical data regarding the admin changes in the environments of the enterprises (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.”) to determine that a subset of a plurality of parameters that are collected MS# 407559-US-NP- 53 - with regard to the admin changes is likely to contribute to changes in corresponding measures of the attribute (Thomas: para.0053 “based upon the historical information… For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria. Evaluating the change metrics relative to upgrade criteria is indicated by block 360 in FIG. 3. “ based on the upgrade criteria, in this case, reduce raw materials, then only metrics relative to that goal is evaluated, thereby “likely” to contribute to changes that will lead to that criteria.); and 
limit the information that is collected to the subset of the plurality of parameters (Thomas: para.0053 “then the performance change metrics will be evaluated relative to those criteria. Evaluating the change metrics relative to upgrade criteria is indicated by block 360 in FIG. 3.”  only those metric changes are evaluated.).

Regarding Claim 6, Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: 
categorize the information in each category into a plurality of sub-categories corresponding to a plurality of respective tasks that are performed in the environments (Thomas: para.0029 “Upgrade effort estimation component 200 illustratively accesses the information in data stores 106 and 108 and generates an estimation of the effort (such as in units of time, currency, man hours per role, etc.) that will be needed to incorporate the identified updates into computing system 112.” the information regarding effort for the upgrade involves identifying the number of man hours per role that is needed for the upgrade.  Each admin of each role that performs this upgrade performs different tasks as their roles are different.); and 
recommend the designated admin change to be performed further based at least in part on the sub-categories into which the subsets are categorized (Thomas: para.0029 “Recommendation component 202 can be used by recommendation engine 188 in order to compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system 112. This can be done based upon the performance change estimation and the upgrade effort estimation generated by components 198 and 200, respectively.” the effort information categorized into sub-categories by role, i.e. different tasks, can be used to recommend the upgrade to be performed.).

Regarding Claim 8, Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: collect historical ratings data that indicates changes in ratings of applications, which result from updates to the applications, from a rating system that is external to the enterprise (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades. For instance, the performance metrics may include such things as manufacturing efficiency, raw materials waste, warranty costs, reliability, or any of a wide variety of other metrics.” metrics associated with similar changes to environments made by users of other similar computing systems from different organizations for the same available upgrades are collected.  In this case, the metric results from the other organizations are the ratings values.); and 
recommend the designated admin change to be performed further based at least in part on the historical ratings data (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184. … Recommendation component 202 can be used by recommendation engine 188 in order to compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system 112. This can be done based upon the performance change estimation and the upgrade effort estimation generated by components 198 and 200, respectively.” historical information of past performance ratings can be used to recommend an upgrade.).

Regarding Claim 13 Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: 
analyze recommendations of designated admin changes and intended admin changes (Thomas: Thomas: para.0029 “Machine learning system 186 can include performance change estimation component 198, … Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184.” para.0046 “In one example, upgrade component 191 can also access test upgrade system 176 to perform the recommended upgrades in a test environment. This is indicated by block 304. Once the upgraded system is tested in the test environment, then machine learning system 186 can update itself based on the measured performance change and the effort needed to perform the upgrades, in the test environment.” changes made by admins in the past are analyzed, as well as outcomes from currently recommended changes in a test environment. ) and 
categories of information on which the recommendations of the designated admin changes are based using a machine learning technique to determine the designated admin change to be recommended (Thomas: para.0029 “Again, this can be done using machine learned estimation algorithms as indicated by block 358. It can also be done relative to the upgrade criteria for system 112. For instance, if one of the upgrade criteria is to move toward “lean manufacturing” techniques, then the performance metric estimation will quantify how far computing system 112 moves in that direction, based upon the upgrades. If the upgrade criteria are to “reduce raw materials waste by 10%”, or “increase manufacturing efficiency by 10%”, or the like, then the performance change metrics will be evaluated relative to those criteria.”  it can be seen that machine learning is used to identify metrics that should be evaluated, i.e. categories of metrics, to achieve a certain upgrade goal.).

Regarding Claim 15, Thomas discloses A method of providing an admin change recommendation (Thomas: para.0017 “System 102 can also access project planning system 114 to generate a customized project plan for incorporating the updates, and for identifying a sequence of that incorporation, and further providing a recommendation to computing system 112…If a user of system 112 indicates that the updates are to be incorporated, then system 102 can automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112. ” recommendations are provided to a user to perform updates/upgrades to a system), the method comprising: 
determining a type of intended admin change that is to be performed with regard to a first enterprise (Thomas: para.0046 “The test environment can be provisioned in a wide variety of different ways as well. For instance, it may be based on a user input indicating that the upgrades are to be tested. This is indicated by block 308. It may be automatically provisioned by component 191 as indicated by block 310. Once provisioned, user access is illustratively provided to the test environment so that a designated user can perform any desired testing on the upgrades.”  para.0036 “System 102 then obtains upgrade objectives or upgrade criteria for the deployment under analysis (e.g., the deployment in computing system 112). This is indicated by block 258. The upgrade objectives or upgrade criteria may take a wide variety of different forms. For instance, it may be that the objectives for computing system 112 are to perform an upgrade if it will increase the reliability and decrease warranty costs for a product being manufactured by the organization that uses computing system 112. “ system determines types of changes that are to be made using objectives and criteria. ); 
cross-referencing the type of the intended admin change with information indicating admin changes made in respective environments of respective enterprises (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades. For instance, the performance metrics may include such things as manufacturing efficiency, raw materials waste, warranty costs, reliability, or any of a wide variety of other metrics.” metrics associated with similar changes to environments made by users of other similar computing systems for the same available upgrades are collected. ) and 
further indicating values of metrics resulting from the admin changes to identify a plurality of subsets of the information to which the type corresponds (Thomas: para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.”  it can be seen that the changes made in the system are linked to the performance metrics that was affected.  This is case, subsets of information are any and all changes to the performance metrics after the upgrades are incorporated); 
inferring a causal relationship at least one admin change that was made to a second configuration of a second enterprise, as indicated by the information that is in the subsets (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.” para.0049 “. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.” improvement of performance metrics after the same upgrades are implemented on the configuration of the second organization. ), and 
an increase in one or more values of one or more respective metrics that are indicated by the information that is in the subsets, by analyzing the subsets, based at least in part on cross-referencing the type of the intended admin change with the information that is in the subsets (Thomas: para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated. This information can be included in the historical information in data stores 106 and 108..” It can be seen that because the outputted performance metric changes are linked to the admin changes performed in system 112, there is a “causal relationship” for that type of change, i.e. the change itself.  It can further be seen that this information is then recorded, and fed back into a historic data, therefore the data is analyzed, and recorded in such a way so that the metric changes can be used in further recommendation in para.0029.); and 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise (Thomas: para.0016 “It then accesses information stores 106-108 to identify similar organizations (similar to the deployment under analysis in computing system 112) that have incorporated one or more of the identified updates, and accesses information indicating how performance metrics for those organizations changed (such as improved or degraded) based upon the incorporated updates.”para.0049 “Monitoring component 132 then monitors and feeds back the project and performance information to update the learning system 186 and information stores 106 and 108. This is indicated by block 328. For instance, monitoring system 132 can generate outputs indicative of the actual performance metric changes that occur in system 112, after the updates are incorporated.”  it can be seen that the changes made in the second enterprise system are linked to the performance metrics that was affected.  This is case, subsets of information are any and all changes to the performance metrics after the upgrades are incorporated, as well as subsets of information involving the changes themselves.)
and further based at least in part on a causal relationship between the designated admin change and an increase in at least one of the one or more values of at least one of the one or more respective metrics (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184.” para.0030 “However, there may be another upgrade in which the estimated effort needed to incorporate it into computing system 112 outweighs the increase in one or more performance metrics in system 112. In that case, the recommendation may not be identified as one that is to be recommended.” historical information for similar systems/organizations, as explained in para.0022-para.0023, are used to determine metric changes in similar upgrades in similar environments to select the recommended upgrade.)
 and further based at least in part on at least one category into which the at least one of the subsets is categorized, recommending the designated admin change to be performed (Thomas: para.0030 “In that case, the given upgrade may be recommended.”)  to change a configuration of the first enterprise as a result of a determination that the intended admin change is to be performed with regard to the first enterprise (Thomas: para.0029 “Performance change estimation component 198 illustratively accesses the historical performance measurement data in data stores 106 and 108 and estimates the change in performance metrics for computing system 112 if system 112 were to incorporate the various upgrades identified by applicable upgrade identification system 184. Upgrade effort estimation component 200 illustratively accesses the information in data stores 106 and 108 and generates an estimation of the effort (such as in units of time, currency, man hours per role, etc.) that will be needed to incorporate the identified updates into computing system 112. Recommendation component 202 can be used by recommendation engine 188 in order to compare the change in performance metrics to the effort involved in incorporating any upgrades, to generate a recommendation of which particular upgrades should be incorporated by computing system 112. This can be done based upon the performance change estimation and the upgrade effort estimation generated by components 198 and 200, respectively.” it can be seen that based on metrics derived from historical changes made to similar systems for similar upgrades, the resources required, and the performance metric changes are used to recommend a similar/same upgrade to be made in the current system, that is similar to that from the historical data.  It can be seen that some of the changes to be made are for man hours as well, and automatic changes are enacted via user input as well, in para.0048 and para.0047.), 
wherein the information is categorized into a plurality of categories that includes the at least one category based at least in part on at least one characteristic of the environments in which the admin changes are made (Thomas: para.0022 “Data 168 may be indicative of the changes in one or more different performance metrics for other organizations or computing systems, in the same or similar industry as computing system 112, that incorporated the available upgrades” the information regarding the results of the changes can be categorized by similarity of the environment and/or industry.).
While Thomas discloses requesting user confirmation prior to a final application of an admin change, Thomas does not explicitly disclose determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation, which is performed prior to the recommendation steps, and at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise, and based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise .
Arcese discloses determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation (Arcese: para.0038 “With reference now to block 442, an indication of a current update policy (if any) is extracted from the current metadata and an indication of a new update policy (if any) is extracted from the new metadata; for example, the (current/new) update policies may indicate that the update of the software product (from the current level to the new level) is performed automatically or only upon a manual confirmation by a system administrator. A delta update policy is determined according to a comparison between the current update policy and the new update policy; for example, the delta update policy may be set equal to the current update policy if available, or equal to the new update policy otherwise.” the admin user is presented with a delta update policy, i.e. the differences between the current and new policies for the user to confirm, thereby showing the types of things that would change, in this case, it can be seen that differences in para.0025-para.0026 shows the various types of changes that can be made from level to level of an individual product, as well as changes from each product of a set of products that the user uses in para.0036, both of which include types of admin changes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas with Arcese in order to incorporate determine a type of intended admin change that is to be performed with regard to a first enterprise based at least in part on an enterprise management tool operation.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of added control and security when applying changes to a system by having a user confirm to changes to the system at each step (Arcese: para.0038-para.0040).
However Thomas-Arcese does not explicitly disclose at least one admin change that was made to a second configuration of a second enterprise after an admin change of the type was made to a first configuration of the second enterprise, and based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second enterprise after an admin change of the type was made to the first configuration of the second enterprise .
Benedetti discloses at least one admin change that was made to a second configuration of a second user device (Benedetti para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.”) after an admin change of the type was made to a first configuration of the second user device (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request.); 
based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed (Benedetti: para.0067 “According to embodiments, determining the service context information comprises analyzing the service request. The current configuration state related to the service request is identified and a list of basic installations and changes of configuration items required for satisfying the service request starting from the current configuration state using the service infrastructure requirement information is determined. The list defines a target configuration state. A set of change history records related to other users and comprised by the service history information is accessed. Each change history record comprises a chronological order of configuration states and identifies installations and changes of configuration items resulting in the configuration states. A subset of the set change history records is identified. Each change history record of the subset comprises a reference configuration state which comprises the target configuration state. For each change history record of the subset, a starting configuration state is defined. The starting configuration state is a configuration state which chronologically precedes the reference configuration state of the respective change history record and which is most similar to the current configuration state assigned to the service request. For each change history record of the subset, a reference set of installations and changes of configuration items is identified. The reference set comprises the installations and changes of configuration items implemented according to the respective change history record in order to arrive at the reference configuration state starting from the starting configuration state of the respective change history record. The determined response comprises one or more installations and changes of configuration items comprised by a reference set selected from the reference sets of the change history records of the subset.” when a service request arrives for a first user, historical information is analyzed that stores a chronological set of services applied to users.  System determines a first configuration state that is most similar to the current user, and an ending state that is most similar to the state the service request wants to get to.  It can be seen that this sub set of changes is a plurality of changes in chronological order, thereby showing a fist and second configuration of the second device as changes are implemented one by one.  each installation is “of the type” as they relate to the changes requested by the user in the service request. para.0068 “Embodiments may beneficially recommend installations and changes of configuration items based on service history information, more precisely based on configurations already implemented by other users.” the changes that are implemented by other users can be recommend to the user based on the above analysis.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese with Benedetti to incorporate at least one admin change that was made to a second configuration of a second user device after an admin change of the type was made to a first configuration of the second user device; based at least in part on the information in at least one of the subsets indicating that a designated admin change was made to the second configuration of the second user device after an admin change of the type was made to the first configuration of the second user device, recommend the designated admin change to be performed and apply this technique to the enterprises of Thomas.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accurate identifying a particular set of changes that must be made in order to achieve a certain configuration based on information of others (Benedetti: para.0002-0004).

Regarding Claim 20, it lists all of the same elements of claim 15 but in a computer program product comprising a non-transitory computer-readable storage medium having instructions recorded thereon for enabling a processor-based system to perform operations to provide an admin change recommendation (Thomas: para.0017 and para.0080).  Therefore the supporting rationale of the rejection to claim 15 applies equally as well to claim 20.

Regarding Claim 21, Thomas-Arcese-Benedetti discloses claim 11 as set forth above.
Thomas further discloses wherein the one or more processors are configured to: perform the designated admin change (Thomas: para.0017 “If a user of system 112 indicates that the updates are to be incorporated, then system 102 can automatically invoke upgrade system 116 to perform the recommended upgrades on computing system 112.”)

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Soudan et al. (hereinafter Soudan, US 2014/0215077 A1).
Regarding Claim 3, Thomas-Arcese-Benedetti discloses claim 2 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose wherein the one or more processors are configured to: collect data regarding at least one of one or more regional events or one or more global events, each regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected, each global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; determine an extent to which the at least one of the one or more regional events or the one or more global events changes the amount that the measure of the attribute changes for each admin change; and recommend the designated admin change to be performed further based at least in part on the extent to which the at least one of the one or more regional events or the one or more global events changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains.
Soudan discloses wherein the one or more processors are configured to: 
collect data regarding at least one of one or more regional events or one or more global events (Soudan: para.0104 “Attributes or metrics that characterize the network of resources and are indicative of possible bottlenecks requiring action may be selected in operation 1002. Then the system can output the metrics in a format, such as visual format that allows a user to detect the bottlenecks in operation 1004.” locations of regional events, such as bottlenecks are identified. ), 
each regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected (Soudan: para.0140 “When it is determined there is a latency problem, the system can be configured to generate and output a message indicating there is a latency problem on the external path in operation 1435h.” para.0145 “When it is determined that there is not a problem in the network layer L3, the system can be configured to generate a message indicating that there is a communication bottleneck on the external path in operation 1435i. In one embodiment, a recommendation can be made to move the sender which may require stopping and starting of the instance. “  para.0080 “separate geographic locations” it can be determined that the issues lies upon external path, and each user such as from the examples of Fig. 12a-b and 13a-f, that use that external path would be affected.), 
each global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; 
determine an extent to which the at least one of the one or more regional events or the one or more global events changes the amount that the measure of the attribute changes for each admin change (Soudan: para.0146 “In one embodiment, if the communication bottleneck is on the external path and system is able to see any portion of the external network and possibly control portions of the external network, then the system can be configured to generate metrics that allow a user to locate a source of the bottleneck in the network.” the impact of the bottlenecks is taken into considering in view of the metrics that are impacted by the bottleneck.); and 
recommend the designated admin change to be performed further based at least in part on the extent to which the at least one of the one or more regional events or the one or more global events changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains (Soudan: para.0114 “Diagnosing and locating a bottleneck can involve looking at symptoms at different locations within the system to try to narrow down the location of the problem. For example, an application can forget to read or write data from the socket. The bottleneck may be located in the link when it is determined the capacity of the link is not sufficient for the application usage and other possible causes of the bottleneck have been examined and eliminated. ”  para.0115 “Referring back to FIG. 10, the system can be configured to allow a remediation action to perform in operation 1008. “ based on the above bottle neck detection, various types of remedial actions are recommended to the user in para.0115.  Specific example of this process can be seen in the embodiments of fig 12-13, for example in para.0119-para.0122, it can be seen that based on the analysis, a bottle neck is deterred based on detected symptoms, and a remediation is recommended based on cost metrics. para.0122 “The system can also be configured in such a way that it automatically performs the remediation. These remediations can be associated to a cost and the system can decide the actions based on some cost constraints.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Soudan in order to incorporate wherein the one or more processors are configured to: collect data regarding at least one of one or more regional events or one or more global events, each regional event impacting behavior of end users of an enterprise within a limited geographical region during a period of time in which the information is collected, each global event impacting behavior of end users of an enterprise worldwide during the period of time in which the information is collected; determine an extent to which the at least one of the one or more regional events or the one or more global events changes the amount that the measure of the attribute changes for each admin change; and recommend the designated admin change to be performed further based at least in part on the extent to which the at least one of the one or more regional events or the one or more global events changes the amount that the measure of the attribute changes for each admin change with which the information in the subsets pertains.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of alleviating bottlenecks in systems in a cost efficient manner (Soudan: para.0010-0011).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Lomonaco et al. (hereinafter Lomonaco, US 2021/0064759 A1).
Regarding Claim 5, Thomas-Arcese-Benedetti discloses claim 2 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose wherein the amount that the measure of the attribute associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes comprises at least one of: an amount that a user experience score associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes, the user experience score indicating a quality of a user experience associated with the at least one of the plurality of end users or the plurality of devices; an amount that end user productivity of the plurality of end users who are targeted by the admin change changes; or an extent to which security of the plurality of devices that are targeted by the admin change changes.
Lomonaco discloses wherein the amount that the measure of the attribute associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes comprises at least one of: 
an amount that a user experience score associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes, the user experience score indicating a quality of a user experience associated with the at least one of the plurality of end users or the plurality of devices; 
an amount that end user productivity of the plurality of end users who are targeted by the admin change changes; or 
an extent to which security of the plurality of devices that are targeted by the admin change changes (Lomonaco: para.0103, “Each of components 522-528 may cooperate to parse through settings and configurations of user accounts, servers, and various network devices associated with BMS 400 to identify any settings and/or configurations that pose a security risk, generate appropriate policy recommendations including information on how to resolve the security risks (e.g., suggestions for setting or configuration changes), present a user interface with this information to an administrator via the cyber health dashboard interface, and update the settings or configurations based on inputs received from the administrator responsive to the policy recommendations. Consequently, the administrator can easily improve the cyber health of BMS 400 by viewing and managing security risks associated with BMS 400 via the cyber health dashboard interface. The system can provide suggestions that include locking out a user account that appears to be under attack or taking other definitive action to thwart an attacker.” system improvements that would improve security are recommended.  In this case, the attribute to consider is the security element of the system.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Lomonaco in order to incorporate wherein the amount that the measure of the attribute associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes comprises at least one of: an amount that a user experience score associated with at least one of the plurality of end users or the plurality of devices that are targeted by the admin change changes, the user experience score indicating a quality of a user experience associated with the at least one of the plurality of end users or the plurality of devices; an amount that end user productivity of the plurality of end users who are targeted by the admin change changes; or an extent to which security of the plurality of devices that are targeted by the admin change changes.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved security to the system (Lomonaco: para.0103).

Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Sherrets et al. (hereinafter Sherrets, US 2015/0186660 A1).
Regarding Claim 7, Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise; and recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed.
Sherrets discloses wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise (Sherrets: para.0004 “The prompt can allow the referred users to each specify a different change in user access to the shared content than the instructed change in user access. The referred users can be identified in the shared content by at least one tag viewable by users having access to the shared content. ... In one embodiment, a suggested change in user access is received from at least one of the referred users prompted for permission, where the suggested change is sent to at least one of the referred users with a request for permission to allow the suggested change.” referred users may be prompted for information regarding allowing some change in permission); and 
recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed (Sherrets: para.0004 “The prompt can allow the referred users to each specify a different change in user access to the shared content than the instructed change in user access. The referred users can be identified in the shared content by at least one tag viewable by users having access to the shared content. ... In one embodiment, a suggested change in user access is received from at least one of the referred users prompted for permission, where the suggested change is sent to at least one of the referred users with a request for permission to allow the suggested change.” upon detecting a referred user allowing a change, this change is them forwarded to another human user, to be recommended to make this change.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Sherrets in order to incorporate wherein the one or more processors are configured to: determine whether a human has approved recommendation of the designated admin change to be performed to change the configuration of the first enterprise; and recommend the designated admin change to be performed further based at least in part on a determination that the human has MS# 407559-US-NP- 54 - approved the recommendation of the designated admin change to be performed.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improved user experience by allowing other users to suggest changes to be allowed by higher tier users in organization (Sherrets: para.0002-para.0003).

Regarding Claim 19, it does not teach or further define over the limitations of claim 7, therefore claim 19 is rejected under the same rationale as claim 7.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Sridhara et al. (hereinafter Sridhara, US 2019/0108015 A1).
Regarding Claim 9, Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
However Thomas does not explicitly disclose wherein the one or more processors are configured to: collect feedback data that indicates ratings of previous recommended admin changes, each rating indicating a quality of a user experience that resulted from performance of the respective previous recommended admin change in response to a recommendation to perform the respective previous recommended admin change; and recommend the designated admin change to be performed further based at least in part on the ratings of the previous recommended admin changes.
Sridhara discloses wherein the one or more processors are configured to: 
collect feedback data that indicates ratings of previous recommended changes (Sridhara: para.0053 “In operation 402, the update manager can collect reviews (e.g., reviews 106 of FIG. 1) from previous updates. In some embodiments, the update manager collects reviews generated between the previous update and the current update. In some embodiments, the update manager collects reviews generated before the current update. The update manager can collect the reviews from a repository, a database, a mobile application store (app-store), a social media platform, or a different source.” ), 
each rating indicating a quality of a user experience that resulted from performance of the respective previous recommended change in response to a recommendation to perform the respective previous recommended change (Sridhara: para.0054 and Fig. 8 “In operation 404, the update manager can collect reviews (e.g., reviews 106 of FIG. 1) based on the current update. The reviews can be collected from a repository, a database, a mobile application store (app-store), a social media platform, or a different source. The reviews can be reviews created since the current update was issued and during the first time period that the current update was deferred in operation 202 of FIG. 2.”  reviews from users who used the most recent update are collected, it can be seen in para.0032, that this is an interative process that includes recommendations of an update, and responses to those updates are used to generate new recommendations.); and 
recommend the designed change to be performed further based at least in part on the ratings of the previous recommended changes (Sridhara: para.0060 “In operation 412, the update manager can output the results. The update manager can output the result to a user interface and/or to operation 210 of FIG. 2. In some embodiments, the update manager outputs a respective estimated likelihood of resolution for each respective identified issue. In some embodiments, the update manager outputs a net improvement score based on the number of fixes and the estimated successes of the fixes. In such embodiments, a higher score can indicate significant improvement and a lower score can indicate minor improvement. In some embodiments, the update manager outputs a description of each fix and/or sample portions of reviews from users regarding those fixes to, for example, a user interface” para.0043 “If the score is above the threshold, the update manager proceeds to operation 214. In some embodiments, the update manager recommends executing the update in operation 214. In some embodiments, the update manager executes the update after recommending the update in operation 214.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Sridhara to incorporate wherein the one or more processors are configured to: collect feedback data that indicates ratings of previous recommended changes, each rating indicating a quality of a user experience that resulted from performance of the respective previous recommended change in response to a recommendation to perform the respective previous recommended change; and recommend the designated change to be performed further based at least in part on the ratings of the previous recommended changes, and apply this idea to administrator making admin changes.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improved user experience by using historic responses to particular updates and recommending based on positive results (Sridhara: para.0040)

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Hudis et al. (hereinafter Hudis, US 2017/0207980 A1).
Regarding Claim 10, Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose wherein the one or more processors are configured to: collect feedback data that indicates whether previous recommended admin changes were performed in response to receipt of recommendations to perform the previous recommended admin changes; and recommend the designated admin change to be performed further based at least in part on whether the previous recommended admin changes were performed in response to receipt of the recommendations.
Hudis discloses wherein the one or more processors are configured to: 
collect feedback data that indicates whether previous recommended admin changes were performed in response to receipt of recommendations to perform the previous recommended admin changes (Hudis: para.0027 “FIG. 2 illustrates a display page that provides a recommendation for a target feature. A display page 200 provides a recommendation for a target feature that is a firewall. In this example, the recommendation system recommended that the deployment use firewall X. The recommendation system may also generate and provide an analysis of why firewall X was recommended. In this example, the analysis indicates that 60% of similar deployments use firewall Y and 40% use firewall X. The recommendation system recommended firewall X, however, because the target deployment uses packet filter B, and 100% of the deployments that use firewall X also use packet filter B while only 10% of the deployments that use firewall Y also use packet filter B.”  feedback information from how many users performed particular changes, such as implementing firewall X or Y are collected, and used to recommend the user based on his/her situation.  ); and 
recommend the designated admin change to be performed further based at least in part on whether the previous recommended admin changes were performed in response to receipt of the recommendations (Hudis: para.0024 “the recommendation system may monitor the features of the deployments in real time and provide recommendations based on changes in the features of the deployments…The trigger may be based on a recommendation criterion such as a percentage of deployments that change their configuration in a certain time period, the sophistication of the deployments, the reputation of administrators of the deployments, and so on. The recommendation system generates a recommendation relating to the configuration of the firewall for other deployments and provides the recommendation for each deployment” based on a plurality of information, including that of which firewall to use in Fig. 2 and para.0027 were implemented by other admins, is used to recommend the next change to be made.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Hudis in order to incorporate wherein the one or more processors are configured to: collect feedback data that indicates whether previous recommended admin changes were performed by administrators in response to receipt of recommendations to perform the previous recommended admin changes; and recommend the recommended admin change to be performed by the administrator further based at least in part on whether the previous recommended admin changes were performed by the administrators in response to receipt of the recommendations.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimizing deployment of software by an admin based on the experiences of others (Hudis: para.0003).

Regarding Claim 11, Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose wherein the one or more processors are configured to:  MS# 407559-US-NP- 55 - determine a proportion of administrators, who have received recommendations to perform the designated admin change, who have performed the designated admin change; and provide a notification of the proportion of the administrators who have performed the designated admin change.
Hudis discloses wherein the one or more processors are configured to:  MS# 407559-US-NP- 55 - determine a proportion of administrators, who have received recommendations to perform the designated admin change, who have performed the designated admin change (Hudis: para.0027 and Fig.2 “FIG. 2 illustrates a display page that provides a recommendation for a target feature. A display page 200 provides a recommendation for a target feature that is a firewall. In this example, the recommendation system recommended that the deployment use firewall X. The recommendation system may also generate and provide an analysis of why firewall X was recommended. In this example, the analysis indicates that 60% of similar deployments use firewall Y and 40% use firewall X. The recommendation system recommended firewall X, however, because the target deployment uses packet filter B, and 100% of the deployments that use firewall X also use packet filter B while only 10% of the deployments that use firewall Y also use packet filter B.”  the percentage of admins that made a particular decision is determined.); and 
provide a notification of the proportion of the administrators who have performed the designated admin change (Hudis: para.0027 and Fig.2 “FIG. 2 illustrates a display page that provides a recommendation for a target feature. A display page 200 provides a recommendation for a target feature that is a firewall. In this example, the recommendation system recommended that the deployment use firewall X. The recommendation system may also generate and provide an analysis of why firewall X was recommended. In this example, the analysis indicates that 60% of similar deployments use firewall Y and 40% use firewall X. The recommendation system recommended firewall X, however, because the target deployment uses packet filter B, and 100% of the deployments that use firewall X also use packet filter B while only 10% of the deployments that use firewall Y also use packet filter B.”  The percentage is displayed to the admin.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Hudis in order to incorporate wherein the one or more processors are configured to:  MS# 407559-US-NP- 55 - determine a proportion of administrators, who have received recommendations to perform the designated admin change, who have performed the designated admin change; and provide a notification of the proportion of the administrators who have performed the designated admin change.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimizing deployment of software by an admin based on the experiences of others (Hudis: para.0003).

Regarding Claim 12, Thomas-Arcese-Benedetti -Hudis discloses claim 1 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose wherein the one or more processors are configured to: determine whether the proportion of the administrators who have performed the designated admin change is greater than or equal to a threshold; and provide the notification of the proportion of the administrators who have performed the designated admin change based at least in part on a determination that the proportion is greater than or equal to the threshold.
Hudis discloses wherein the one or more processors are configured to: determine whether the proportion of administrators who have performed the designated admin change is greater than or equal to a threshold (Hudis: para.0027 and Fig.2 “FIG. 2 illustrates a display page that provides a recommendation for a target feature. A display page 200 provides a recommendation for a target feature that is a firewall. In this example, the recommendation system recommended that the deployment use firewall X. The recommendation system may also generate and provide an analysis of why firewall X was recommended. In this example, the analysis indicates that 60% of similar deployments use firewall Y and 40% use firewall X. The recommendation system recommended firewall X, however, because the target deployment uses packet filter B, and 100% of the deployments that use firewall X also use packet filter B while only 10% of the deployments that use firewall Y also use packet filter B.”  System collects data at determines the proportions of user that deployed each firewall and shows that 40% of similar deployments used firewall x and all of them use packet filter B.  System selects Firewall X, as a larger percentage of packet filter B users selected Firewall X over fire wall Y, in this case the threshold is any value greater than the secondary option.); and 
provide the notification of the proportion of the administrators who have performed the designated admin change based at least in part on a determination that the proportion is greater than or equal to the threshold Hudis: para.0027 and Fig.2 “FIG. 2 illustrates a display page that provides a recommendation for a target feature. A display page 200 provides a recommendation for a target feature that is a firewall. In this example, the recommendation system recommended that the deployment use firewall X. The recommendation system may also generate and provide an analysis of why firewall X was recommended. In this example, the analysis indicates that 60% of similar deployments use firewall Y and 40% use firewall X. The recommendation system recommended firewall X, however, because the target deployment uses packet filter B, and 100% of the deployments that use firewall X also use packet filter B while only 10% of the deployments that use firewall Y also use packet filter B.”  System collects data at determines the proportions of user that deployed each firewall and shows that 40% of similar deployments used firewall x and all of them use packet filter B.  System selects Firewall X, as a larger percentage of packet filter B users selected Firewall X over fire wall Y, in this case the threshold is any value greater than the secondary option.  The selected option is displayed and recommend to the user in Fig. 2.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Hudis in order to incorporate wherein the one or more processors are configured to: determine whether the proportion of the administrators who have performed the designated admin change is greater than or equal to a threshold; and provide the notification of the proportion of the administrators who have performed the designated admin change based at least in part on a determination that the proportion is greater than or equal to the threshold.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of optimizing deployment of software by an admin based on the experiences of others (Hudis: para.0003).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Gopinathan et al. (hereinafter Gopin, US 2021/0117172 A1).
Regarding Claim 14, Thomas-Arcese-Benedetti discloses claim 1 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose collect user information regarding user changes made on respective client devices of respective end users in an enterprise based at least in part on instructions from the respective end users, each instruction indicating that the respective change is to be made on the respective client device; and analyze and categorize the user information into the plurality of categories based at least in part on at least one characteristic of the environment in which the user changes are made; and cross-reference the type of the intended admin change with the information and the user information to identify the plurality of subsets to which the type corresponds.
Gopin discloses collect user information regarding user changes made on respective client devices of respective end users in an enterprise (Gopin: para.0068 “Block 410 comprises receiving an event log of user behavior associated with the one or more features. After block 410, the customer views, or user profile, may continue to be maintained as new consumer segments are defined 400.” para.0058 “User devices 120 that are included in the audience segment receive 308 the feature deployed in a version of the application. A performance tracker 106 receives 310 user actions associated with the feature as events emitted from the application operating on the user devices 120. This event data is communicated to the feature performance optimizer 108. A performance indicator of the feature is generated 312 against the business goals. The performance indicator may include measurable data, such as minutes viewing content, conversion rates for paid subscriptions on the application, and so forth” user information is obtained from client devices in response to a feature deployment in step 402 in para.0064 and Fig. 4.)
based at least in part on instructions from the respective end users, each instruction indicating that the respective change is to be made on the respective client device (Gopin: para.0003 “Generally, the publishing of features and flows involves various  steps in application deployment, such as sending one or more client devices a "link" that indicates a location from which such configuration data may be requested over a computer network.” each client device sends instructions in response to the link to request these changes.); and 
analyze and categorize the user information into the plurality of categories based at least in part on at least one characateristic of the environment in which the user changes are made (Gopin: 0069 “Block 412 comprises determining an analysis of the target performance indicators based on the event log. This may be performed after block 410, in an embodiment. After block 412, block 414 or block 416 may be performed, based on the analysis” para.0022 “For example, a new user to an application may be configured with a standard assortment of features based on the demographic data of the user (e.g., geographic country or region). As the user consumes various features of the applications, the feature optimization system may start to include the user in one or more defined segments (e.g., primary usage during 5-7 pm in the time zone of the user, other user demographics, other user behavior attributes). As a result, the user may receive different features based on KPIs associated with the features.” the user information is categorized into various KPIs, as well the users information being categorized into particular subsets of the original demographics based on behavior and response to the deployment.  This would include country/region as an environment as well.); and 
cross-reference the type of the intended admin change with the information and the user information to identify the plurality of subsets to which the type corresponds (Gopin: para.0065-para.0071 “Block 406 comprises propagating the one or more configured features to a percentage of each defined segment based on defined target performance indicators….Block 416 comprises generating a set of recommended segments and configurations based on the analysis. This may occur after determining that a feature is fully optimized based on the analysis. After block 416, the customer views, or user profile, may continue to be maintained as new consumer segments are defined 400.” here segments refers to the groups of users, as described in para.0019.  When deploying a feature in step 404 for a particular group of individuals, the previous interation information is used from block 400 in fig. 4, which are based on kpi information obtained in step 412.  It can be seen in para.0026, “and associating certain key performance indicator (KPI) targets with a current experiment (or release), such as reach, engagement, monetization, and so forth.” that only certain KPIs are used for certain deployments.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Gopin in order to incorporate collect user information regarding user changes made on respective client devices of respective end users in an enterprise based at least in part on instructions from the respective end users, each instruction indicating that the respective change is to be made on the respective client device; and analyze and categorize the user information into the plurality of categories based at least in part on at least one characteristic of the environment in which the user changes are made; and cross-reference the type of the intended admin change with the information and the user information to identify the plurality of subsets to which the type corresponds.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving content/software deployment (Gopin para.0003).

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Roth et al. (hereinafter Roth, US 2018/0232517 A1).
Regarding Claim 16, Thomas-Arcese-Benedetti discloses claim 15 as set forth above.
Thomas further discloses wherein recommending the designated admin change comprises: recommending the designated admin change via an admin change recommendation service (Thomas: para.0017 “System 102 can also access project planning system 114 to generate a customized project plan for incorporating the updates, and for identifying a sequence of that incorporation, and further providing a recommendation to computing system 112” the project planning system 114 is the service.)
However Thomas-Arcese-Benedetti does not explicitly disclose wherein the method further comprises: offering a discount on a cost of using the admin change recommendation service, the discount contingent on allowing information regarding admin changes made with regard to the first enterprise to be collected for purposes of contributing to the information regarding the admin changes made in the environments of the enterprises.
Roth discloses MS# 407559-US-NP- 57 -wherein the method further comprises: offering a discount on a cost of using the change recommendation service, the discount contingent allowing information regarding changes made with regard to the first system to be collected for purposes of contributing to the information regarding the changes made in the environments of the systems (Roth: para.0089 “In other cases, the service may be a feature provided at no cost by the computing resource service provider, while in still other cases the computing resource service provider may offer a discount or provide other incentives to the customer in exchange for consent to have the customer's instance monitored by the monitoring agent.” a discount can be offered to allow the system to monitor the entire session of the user using the service. para.0115 shows that a third party can be provided the monitored information, and para.0081 shows feedback information being used for quality improvement).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Roth in order to incorporate offering a discount on a cost of using the change recommendation service, the discount contingent allowing information regarding changes made with regard to the first system to be collected for purposes of contributing to the information regarding the changes made in the environments of the systems and apply the technique to the administrator making admin changes in the enterprise.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit encouraging user to allow for data collection which would allow for an improved system with feedback data (Roth: para.0081).

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas, US 2016/0274893 A1) in view of Arcese et al. (hereinafter Arcese, US 2015/0220324 A1) further in view of Benedetti et al. (hereinafter Benedetti, US 2018/0268347 A1) in view of Rodriguez et al. (hereinafter Rodriguez, US 2013/0185807 A1).
Regarding Claim 17, Thomas-Arcese-Benedetti discloses claim 15 as set forth above.
Thomas further discloses determining that performance of the designated admin change is initiated (Thomas: para.0048 “However, if some upgrades are selected for incorporation, then system 102 illustratively automatically accesses the production upgrade system 178 and invokes it to make the upgrades to the production environment for computing system 112. This is indicated by block 322. By automatically it is meant that the action is performed without any further user input, except perhaps to initiate or authorize the action.”  the user initiates performance of the change to be made.).
However Thomas-Arcese-Benedetti does not explicitly disclose populating a plurality of fields that define a plurality of respective attributes of the designated admin change in an electronic form based at least in part on a determination that the performance of the designated admin change is initiated. 
Rodriguez discloses populating a plurality of fields that define a plurality of respective attributes of the designated admin change in an electronic form based at least in part on a determination that the performance of the designated admin change is initiated (Rodriguez: para.0029 “FIG. 4 is a flowchart showing steps performed by the service provider during a new or modified code release. Code release processing performed by a online service provider commences at 400 whereupon, at step 405, new executable software code, such as an executable software code segment, is released and retrieved from new code data store 410, such as from a software development team. At step 415, an EULA template that is to be used and applied to the new executable software code is selected from EULA templates data store 420. An example of a template might be the current EULA that is in place that may need to be modified based upon any variety of factors such as the executable software code being released, desired changes (additions, deletions, modifications, etc.) to the previous EULA, and the like.” when a new code is being released, the EULA template is filled out with the changes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Rodriguez in order to incorporate populating a plurality of fields that define a plurality of respective attributes of the designated admin change in an electronic form based at least in part on a determination that the performance of the designated admin change is initiated, and perform this idea when an administrator performs the update.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit ensuring the users of a new deployment of a system are in agreement with the terms of that release (Rodriguez: para.0003-0004).

Regarding Claim 18, Thomas-Arcese-Benedetti discloses claim 17 as set forth above.
However Thomas-Arcese-Benedetti does not explicitly disclose providing an inquiry that requests confirmation that the designated admin change is to be performed in accordance with the attributes that are defined by the respective fields; and performing the designated admin change in accordance with the attributes that are defined by the respective fields based at least in part on receipt of the confirmation.
Rodriguez discloses providing an inquiry that requests confirmation that the designated change is to be performed in accordance with the attributes that are defined by the respective fields (Rodriguez: para.0040 “The EULA Compliance Manager notifies the Request Manager (e.g., using a return code, etc.) as to whether this end user has accepted the EULA that is associated with the requested executable software code. A decision is made by the Request Manager as to whether the end user has accepted the terms and conditions included in the EULA that is associated with the requested executable software code (decision 630).” the user is prompted to accept the eula that was modified in para.0029.); and 
performing the designated change in accordance with the attributes that are defined by the respective fields based at least in part on receipt of the confirmation (Rodriguez: para.0040 “If the end user has accepted the terms and conditions included in the associated EULA, then decision 630 branches to the "yes" branch whereupon, at step 640, the Request Manager allows the end user to access (e.g., retrieve, execute, etc.) the requested executable software code. In a client-server model, the access may be to send resulting data (e.g., Web pages, etc.) back to the user in order to display the data in the end user's browser software application” the user is able to retrieve the software code on end user device based on acceptance.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas-Arcese-Benedetti with Rodriguez in order to incorporate providing an inquiry that requests confirmation that the designated change is to be performed in accordance with the attributes that are defined by the respective fields; and performing the designated change in accordance with the attributes that are defined by the respective fields based at least in part on receipt of the confirmation, and perform this idea when an administrator performs the update.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit ensuring the users of a new deployment of a system are in agreement with the terms of that release (Rodriguez: para.0003-0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeuk et al. (US 2019/0123973 A1) see Fig. 5, which shows flow of comparing 2 tenants, seeing what worked in deployment by comparing performance and patterns, and recommending the changes to the tenants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453